


Exhibit 10.28

 

CELLDEX THERAPEUTICS, INC.

2004 EMPLOYEE STOCK PURCHASE PLAN

As amended effective as of June 15, 2017

 

1.  Purpose.  The purpose of the Celldex Therapeutics, Inc. 2004 Employee Stock
Purchase Plan (the “Plan”) is to provide eligible employees of Celldex
Therapeutics, Inc. (the “Company”) and certain of its subsidiaries with
opportunities to purchase shares of the Company’s common stock, par value $.01
per share (the “Common Stock”). Four Hundred Thousand (400,000) shares of Common
Stock in the aggregate have been approved and reserved for this purpose. The
Plan is intended to constitute an “employee stock purchase plan” within the
meaning of Section 423(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), and shall be interpreted in accordance with that intent.

 

2.  Administration.  The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose. The Administrator has authority to make rules and regulations for
the administration of the Plan, and its interpretations and decisions with
regard thereto shall be final and conclusive. No member of the Board or
individual exercising administrative authority with respect to the Plan shall be
liable for any action or determination made in good faith with respect to the
Plan or any option granted hereunder.

 

3.  Offerings.  The Company will make one or more offerings to eligible
employees to purchase Common Stock under the Plan (“Offerings”). Unless
otherwise determined by the Administrator, each Offering will begin on the first
business day occurring on or after each January 1 and July 1 and will end on the
last business day occurring on or before the following June 30 and December 31,
respectively. The Administrator may, in its discretion, designate a different
period for any Offering, provided that no Offering shall exceed 27 months in
duration or overlap any other Offering.

 

4.  Eligibility.  Each individual classified as an employee (within the meaning
of Section 3401(c) of the Code and the regulations thereunder) by the Company or
a Designated Subsidiary (as defined in Section 12) on the Company’s or the
Designated Subsidiary’s payroll records during the relevant participation period
are eligible to participate in any one or more of the Offerings under the Plan,
provided that as of the first day of the applicable Offering (the “Offering
Date”) they are customarily employed by the Company or a Designated Subsidiary
for more than 20 hours a week and more than five months in the calendar year
during which the Offering Date occurs or in the calendar year immediately
preceding such year, and have completed at least 30 days of employment.

 

5.  Participation.  An employee eligible on any Offering Date may participate in
such Offering by submitting an enrollment form to his appropriate payroll
location at least 15 business days before the Offering Date (or by such other
deadline as shall be established for the Offering). The form will (a) state a
whole percentage to be deducted from his Compensation (as defined in Section 12)
per pay period, (b) authorize the purchase of Common Stock for him in each
Offering in accordance with the terms of the Plan and (c) specify the exact name
or names in which shares of Common Stock purchased for him are to be issued
pursuant to Section 11. An employee who does not enroll in accordance with these
procedures will be deemed to have waived his right to participate. Unless an
employee files a new enrollment form or withdraws from the Plan, his deductions
and purchases will continue at the same percentage of Compensation for future
Offerings, provided he remains eligible. Notwithstanding the foregoing,
participation in the Plan will neither be permitted nor be denied contrary to
the requirements of the Code.

 

6.  Employee Contributions.  Each eligible employee may authorize payroll
deductions at a minimum of one percent (1%) up to a maximum of fifteen percent
(15%) of his Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions

 

--------------------------------------------------------------------------------


 

made by each participating employee for each Offering. No interest will accrue
or be paid on payroll deductions.

 

7.  Deduction Changes.  Except as may be determined by the Administrator in
advance of an Offering, an employee may not increase or decrease his payroll
deduction during any Offering, but may increase or decrease his payroll
deduction with respect to the next Offering (subject to the limitations of
Section 6) by filing a new enrollment form at least 15 business days before the
next Offering Date (or by such other deadline as shall be established for the
Offering). The Administrator may, in advance of any Offering, establish
rules permitting an employee to increase, decrease or terminate his payroll
deduction during an Offering.

 

8.  Withdrawal.  An employee may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his appropriate payroll location.
The employee’s withdrawal will be effective as of the next business day.
Following an employee’s withdrawal, the Company will promptly refund to him his
entire account balance under the Plan (after payment for any Common Stock
purchased before the effective date of withdrawal). Partial withdrawals are not
permitted. The employee may not begin participation again during the remainder
of the Offering, but may enroll in a subsequent Offering in accordance with
Section 5.

 

9.  Grant of Options.  On each Offering Date, the Company will grant to each
eligible employee who is then a participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, (a) a number of shares of Common Stock
determined by dividing such employee’s accumulated payroll deductions on such
Exercise Date by the lower of (i) 85% of the Fair Market Value of the Common
Stock on the Offering Date, or (ii) 85% of the Fair Market Value of the Common
Stock on the Exercise Date, or (b) such other lesser maximum number of shares as
shall have been established by the Administrator in advance of the Offering;
provided, however, that such Option shall be subject to the limitations set
forth below. Each employee’s Option shall be exercisable only to the extent of
such employee’s accumulated payroll deductions on the Exercise Date. The
purchase price for each share purchased under each Option (the “Option Price”)
will be 85% of the Fair Market Value of the Common Stock on the Offering Date or
the Exercise Date, whichever is less.

 

Notwithstanding the foregoing, no employee may be granted an option hereunder if
such employee, immediately after the option was granted, would be treated as
owning stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 12). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of an employee, and all stock which the employee has a
contractual right to purchase shall be treated as stock owned by the employee.
In addition, no employee may be granted an Option which permits his rights to
purchase stock under the Plan, and any other employee stock purchase plan of the
Company and its Parents and Subsidiaries, to accrue at a rate which exceeds
$25,000 of the fair market value of such stock (determined on the option grant
date or dates) for each calendar year in which the Option is outstanding at any
time. The purpose of the limitation in the preceding sentence is to comply with
Section 423(b)(8) of the Code and shall be applied taking Options into account
in the order in which they were granted.

 

10.  Exercise of Option and Purchase of Shares.  Each employee who continues to
be a participant in the Plan on the Exercise Date shall be deemed to have
exercised his Option on such date and shall acquire from the Company such number
of whole shares of Common Stock reserved for the purpose of the Plan as his
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan. Any amount remaining in
an employee’s account at the end of an Offering will be refunded to the employee
promptly.

 

--------------------------------------------------------------------------------


 

11.  Issuance of Certificates.  Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or in the name of a broker authorized by the employee to
be his, or their, nominee for such purpose.

 

12.  Definitions.

 

(a)                                 The term “Compensation” means the amount of
base pay, prior to salary reduction pursuant to either Sections 125, 132(f) or
401(k) of the Code, but excluding overtime, commissions, incentive or bonus
awards, allowances and reimbursements for expenses such as relocation allowances
or travel expenses, income or gains on the exercise of Company stock options,
and similar items.

 

(b)                                 The term “Designated Subsidiary” means any
present or future Subsidiary (as defined below) that has been designated by the
Board to participate in the Plan. The Board may so designate any Subsidiary, or
revoke any such designation, at any time and from time to time, either before or
after the Plan is approved by stockholders.

 

(c)                                  The term “Fair Market Value of the Common
Stock” as of any date of determination shall be (i) the closing price of a share
of Common Stock as of such date on the principal established stock exchange or
national market system on which the Common Stock is then traded (or, if there is
no trading in the Common Stock as of such date, the closing price of a share of
Common Stock on the most recent date preceding such date on which trades of the
Common Stock were recorded), or (ii) if the shares of Common Stock are not then
traded on an established stock exchange or national market system but are then
traded in an over-the-counter market, the average of the closing bid and asked
prices for the shares of Common Stock in such over-the-counter market as such
date (or, if there are no closing bid and asked prices for the shares of Stock
as of such date, the average of the closing bid and the asked prices for the
shares of Common Stock on the most recent date preceding such date on which such
closing bid and asked prices are available on such over-the-counter market), or
(iii) if the shares of Common Stock are not then listed on a national securities
exchange or national market system or traded in an over-the-counter market, the
price of a share of Common Stock as determined by the Administrator in its
discretion in a manner consistent with Section 409A of the Code and Treasury
Regulation 1.409A-1(b)(5)(iv), as well as any successor regulation or
interpretation.

 

(d)                                 The term “Parent” means a “parent
corporation” with respect to the Company, as defined in Section 424(e) of the
Code.

 

(e)                                  The term “Subsidiary” means a “subsidiary
corporation” with respect to the Company, as defined in Section 424(f) of the
Code.

 

13.  Rights on Termination of Employment.  If a participating employee’s
employment terminates for any reason before the Exercise Date for any Offering,
no payroll deduction will be taken from any pay due and owing to the employee
and the balance in his account will be paid to him or, in the case of his death,
to his designated beneficiary as if he had withdrawn from the Plan under
Section 8. An employee will be deemed to have terminated employment, for this
purpose, if the corporation that employs him, having been a Designated
Subsidiary, ceases to be a Subsidiary, or if the employee is transferred to any
corporation other than the Company or a Designated Subsidiary. An employee will
not be deemed to have terminated employment, for this purpose, if the employee
is on an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to reemployment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise
provides in writing.

 

--------------------------------------------------------------------------------


 

14.  Special Rules.  Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Such
special rules may include (by way of example, but not by way of limitation) the
establishment of a method for employees of a given Designated Subsidiary to fund
the purchase of shares other than by payroll deduction, if the payroll deduction
method is prohibited by local law or is otherwise impracticable. Any special
rules established pursuant to this Section 14 shall, to the extent possible,
result in the employees subject to such rules having substantially the same
rights as other participants in the Plan.

 

15.  Optionees Not Stockholders.  Neither the granting of an Option to an
employee nor the deductions from his pay shall constitute such employee a holder
of the shares of Common Stock covered by an Option under the Plan until such
shares have been purchased by and issued to him.

 

16.  Rights Not Transferable.  Rights under the Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

 

17.  Application of Funds.  All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

 

18.  Adjustment in Case of Changes Affecting Common Stock.  In the event of a
subdivision of outstanding shares of Common Stock, or the payment of a dividend
in Common Stock, the number of shares approved for the Plan, and the share
limitation set forth in Section 9, shall be increased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Administrator.
In the event of any other change affecting the Common Stock, such adjustment
shall be made as may be deemed equitable by the Administrator to give proper
effect to such event.

 

19.  Amendment of the Plan.  The Board may at any time, and from time to time,
amend the Plan in any respect, except that without the approval, within
12 months of such Board action, by the stockholders, no amendment shall be made
increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.

 

20.  Insufficient Shares.  If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among participants in proportion to the amount of payroll deductions accumulated
on behalf of each participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

 

21.  Termination of the Plan.  The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of
participating employees shall be promptly refunded.

 

22.  Governmental Regulations.  The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.

 

The Plan shall be governed by Massachusetts law except to the extent that such
law is preempted by federal law.

 

23.  Issuance of Shares.  Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

 

--------------------------------------------------------------------------------


 

24.  Tax Withholding.  Participation in the Plan is subject to any minimum
required tax withholding on income of the participant in connection with the
Plan. Each employee agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the employee, including shares issuable under the
Plan.

 

25.  Notification Upon Sale of Shares.  Each employee agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

 

26.  Effective Date and Approval of Shareholders.  The Plan was adopted by the
Board of Directors on March 31, 2004 and was effective upon approval by the
stockholders of the Company on May 13, 2004.

 

--------------------------------------------------------------------------------
